 



Exhibit 10.28
CONSENT AGREEMENT
     This Agreement dated as of November 5, 2007 (the “Agreement”) is made by
and among (i) the undersigned holders or investment advisers or managers of
discretionary accounts of the Notes (as defined below; each such signatory, a
“Consenting Noteholder”) and (ii) American Color Graphics, Inc. (“ACG”) and ACG
Holdings Inc. (“ACG Holdings” and together with ACG, the “ACG Parties;” each
Consenting Noteholder, ACG and ACG Holdings, a “Party”, and collectively, the
“Parties”).
RECITALS
     WHEREAS, the Consenting Noteholders identified on Exhibit A hereto (the
“Initial Consenting Noteholders”) and the ACG Parties have negotiated the terms
and conditions of a proposed consent solicitation (the “Consent Solicitation”)
with respect to the ACG Parties’ $280,000,000 10% Senior Second Secured Notes
due 2010 (the “Notes”) as set forth on the Term Sheet attached hereto as
Exhibit B (the “Term Sheet”)
     NOW, THEREFORE, in consideration of the foregoing, the Parties agree as
follows:
AGREEMENT
Section 1. Means For Effectuating the Transactions. To implement the Consent
Solicitation, the ACG Parties propose, on the terms and conditions set forth
herein and pursuant to the terms and conditions of the Term Sheet, to consummate
(to the extent this Agreement has not been terminated) the transactions set
forth on the Term Sheet through the Consent Solicitation.
Section 2. Term Sheet. The Term Sheet is incorporated herein and is made part of
this Agreement as if the terms and conditions of such term sheet were set forth
herein in the first instance. The general terms and conditions of the Consent
Solicitation are set forth on the Term Sheet, however, the Term Sheet is
supplemented by the terms and conditions of this Agreement. In the event of any
inconsistencies between the terms of this Agreement and the Term Sheet, the Term
Sheet shall govern. The Parties hereby acknowledge and agree that in connection
with the Consent Solicitation, no holder of the Notes will be entitled to
receive, for its consent to the amendment to the indenture for the Notes (the
“Notes Indenture”) and for the other treatment and transactions being solicited
in the Consent Solicitation, consideration (whether in cash, securities or
otherwise) other than the consideration provided in the Term Sheet.
Section 3. Consenting Noteholders’ Commitments Regarding a Transaction.
     3.01. Agreement to Vote. Subject to the conditions contained in
Sections 3.02 and 3.04 hereof, each Consenting Noteholder agrees that it shall
vote, or cause to be voted, in favor of all the consents sought in the Consent
Solicitation all of the Relevant Securities (as defined below) and any
additional Notes of which such Consenting Holder (or a client account over which
such Consenting Holder has discretion) is, or at any time on or prior to the
Outside Date (as defined

 



--------------------------------------------------------------------------------



 



below) becomes, the holder of record or the beneficial owner and will not
withdraw such consent other than by operation of Section 10.03. The votes
referenced in the preceding sentence shall be cast not later (x) two business
days after the Consent Commencement Date (as defined below) in the case of
Relevant Securities held as of the date of this Agreement and (y) the Outside
Date in the case of Relevant Securities acquired after the date of the Agreement
but before the Outside Date.
     3.02 Certain Conditions. The obligations of each Consenting Noteholder set
forth in Section 3.01 are subject to the conditions that (i) except as expressly
set forth in the Term Sheet, the terms of any applicable agreements or documents
implementing the Consent Solicitation, including, without limitation, the
documents governing the Consent Solicitation, embody and are consistent in all
respects with the terms and conditions set forth in the Term Sheet, (ii) except
as expressly set forth in the Term Sheet, all final documents implementing the
Consent Solicitation are in form and substance satisfactory to the Consenting
Noteholders and the ACG Parties and all agreements with respect to the Consent
Solicitation have been or will be entered into by all applicable parties and
have or will become valid, binding and enforceable, (iii) no Consenting
Noteholders’ Termination Event (as defined below) shall have occurred, (iv) the
ACG Parties have not terminated this Agreement after the occurrence of a Company
Termination Event (as defined below), and (v) no other termination of this
Agreement has occurred pursuant to the terms set forth herein. For the avoidance
of any ambiguity, the documents referred to in clauses (i) and (ii) of this
Section 3.02 shall not include any documents required to be executed in
connection with any possible merger of the ACG Parties with Vertis, Inc.
     3.03. Transfer of Interests and Securities. Except as expressly provided
herein, this Agreement shall not in any way restrict the right or ability of any
Consenting Noteholder to sell, borrow, lend, use, assign, transfer or otherwise
dispose of (“Transfer”) any of the Notes, provided, however, that for a period
commencing as of the date such Consenting Noteholder executes this Agreement
until the earlier to occur of (i) the occurrence of a Consenting Noteholders’
Termination Event, (ii) the ACG Parties’ termination of this Agreement after the
occurrence of a Company Termination Event and (iii) any other termination of
this Agreement pursuant to the terms hereunder (such period, the “Restricted
Period”), no Consenting Noteholder shall Transfer any Notes, and any purported
Transfer of Notes shall be void and without effect unless the Transferee
delivers to the Consenting Noteholder transferor and the ACG Parties, at or
prior to the time of the proposed Transfer, a written agreement containing,
among other things, the provision set forth in Exhibit C attached hereto
pursuant to which such Transferee shall assume all obligations of the Consenting
Noteholder transferor hereunder in respect of the Notes Transferred (such
Transferee, if any, to also be a Consenting Noteholder hereunder; provided,
however, that no such Transferee shall be deemed to be an Initial Consenting
Noteholder).
     3.04. Representation of Consenting Noteholders’ Holdings. Each Consenting
Noteholder represents on its own behalf that, as of the date such Consenting
Noteholder executes and delivers this Agreement, it is the beneficial owner
and/or the investment adviser or manager of discretionary accounts for the
holders or beneficial owners of the aggregate principal amount of the Notes set
forth on its signature page (the “Relevant Securities”), with the power to vote
and dispose of all or substantially all of the aggregate principal amount of the
Relevant Securities on behalf of such holders or beneficial owners; provided,
however, that an Initial Consenting

2



--------------------------------------------------------------------------------



 




Noteholder may identify on its signature pages those Notes that shall not be
considered Relevant Securities for purposes herein and that shall not otherwise
be subject to the terms and conditions set forth herein in any way.
Section 4. Undertakings and Representations.
     4.01 Consent Solicitation Commencement Date. The ACG Parties will
(a) commence the Consent Solicitation no later (X) than 6:30 a.m. (prevailing
New York City time) on the first business day after the execution of this
Agreement by all required parties, or (Y) concurrently with the signing of this
Agreement by all required parties (such time and date, the “Consent Commencement
Date”). Such Consent Solicitation will require that all consents be given by not
later than 11:00 A.M. (prevailing New York City time) on the last to occur of
(i) 9 calendar days after the commencement of the Consent Solicitation (or, if
such ninth day is not a business day, then the first business day thereafter) or
(ii) such later date as may be requested by the ACG Parties and consented to by
Consenting Noteholders representing the Low Consenting Noteholder Threshold (as
defined in the Term Sheet) (the date of the last to occur of clause (i) or
(ii) being the “Outside Date”).
     4.02 Acceleration of the Outside Date. The Outside Date shall be
accelerated to the first business day after the receipt of the Minimum
Acceptance (as defined in the Term Sheet) on which (1) all other conditions
precedent to the consummation of the Consent Solicitation (as set forth herein
or the Term Sheet, as applicable) have been satisfied or waived in accordance
with the terms hereof and/or the Term Sheet, as applicable and (2) the Company
has provided written notice of such acceleration (a), at least one business day
prior to such accelerated date, to the tendering Noteholders and (b) as
otherwise required pursuant to applicable law.
     4.03 Representation of the ACG Parties. Each of the ACG Parties represent
that, as of the date hereof, such entity has not executed any agreement
providing for, or otherwise adopted any board resolution, authorizing the entry
into any agreement with any person providing for a merger, consolidation, asset
sale, or the purchase or acquisition of all or a substantial part of the assets
of another entity, in each case, which would be material to the ACG Parties.
Section 5. Mutual Representations, Warranties, and Covenants. Each of the
Parties represents, warrants, and covenants to the others, as of the date of
this Agreement, as follows (each of which is a continuing representation,
warranty, and covenant):
     5.01. Enforceability. This Agreement is a legal, valid, and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by applicable laws relating to or limiting
creditor’s rights generally or by equitable principles relating to
enforceability.
     5.02. No Consent or Approval. Except as expressly provided in this
Agreement, no consent or approval is required by any other person or entity in
order for it to carry out the Consent Solicitation.
     5.03 Power and Authority. Except as expressly provided in this Agreement,
it has all requisite power and authority to enter into this Agreement and to
carry out the transactions contemplated by, and perform its respective
obligations under, this Agreement.

3



--------------------------------------------------------------------------------



 



     5.04 Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary action on its part.
Section 6. No Waiver. Nothing herein is intended to, or does, in any manner,
waive, limit, impair, or restrict the ability of any of the Consenting
Noteholders to protect, prosecute, enforce or preserve any of their respective
rights, remedies, claims and/or interests whether under the Notes Indenture or
otherwise under applicable law or, subject to section 3.01 and 3.03 hereunder,
to enter into any transactions concerning the Notes.
Section 7. Termination Events.
     7.01 Consenting Noteholder Termination Events. This Agreement shall
terminate automatically without any action or notice upon the occurrence of any
of the following events (each, a “Consenting Noteholders’ Termination Event”):
(a) the failure of the ACG Parties to commence the Consent Solicitation on or
prior to the Consent Commencement Date, except as may be agreed by the ACG
Parties and Consenting Noteholders that represent the Low Consenting Noteholder
Threshold, (b) with respect to the Consent Solicitation, the voting in favor of
the consents solicited pursuant to the Consent Solicitation by the holders
thereof of less than 90% in principal amount of the Notes, or such lower
threshold as may be agreed by the ACG Parties with Consenting Noteholders that
represent the Low Consenting Noteholder Threshold (provided that, for purposes
of calculating the percentage of Notes voted in favor of the consents solicited
pursuant to any Consent Solicitation, any Notes of any Consenting Noteholder
that are subject to this Agreement shall be deemed to have been voted in favor
of such consents if the failure of such Consenting Noteholder to so vote such
Notes would, but for the provisions of this Section 7.01, constitute a breach of
such Consenting Noteholder’s commitments under this Agreement), (c) the breach
in any material respect by the ACG Parties of any of the representations,
warranties or covenants of such Parties set forth in this Agreement, (f) the
issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any ruling or order enjoining the
consummation of the Consent Solicitation or any of the transactions contemplated
thereunder, (g) the occurrence of any “Event of Default”, default or
acceleration event under the Notes Indenture, under that certain Amended &
Restated Credit Agreement, dated May 5, 2005, by and among, inter alia, American
Color Graphics, Inc., as borrower, and Bank of America, N.A., as administrative
agent (as amended from time to time, the “First Lien Facility”) and/or under
that certain Credit Agreement, dated September 26, 2006, by and among, inter
alia, American Graphics Finance, LLC, as borrower, and Bank of America, N.A., as
administrative agent (as amended from time to time, the “A/R Facility”), or
(h) if the Consent Solicitation has not been consummated in accordance with the
terms set forth herein and in the Term Sheet on or before the Outside Date.
     7.02 Company Termination Events. The ACG Parties may terminate this
Agreement as to all Parties by giving written notice to the Consenting
Noteholders upon the occurrence of any of the following events (each, a “Company
Termination Event”): (a) the breach in any material respect by any Consenting
Noteholder of any of the representations, warranties or covenants of such
Consenting Noteholder set forth in this Agreement, provided that the aggregate
principal amount of the Notes subject to this Agreement, excluding the Notes of
such breaching Consenting Noteholder and the Notes of all other breaching
Consenting Noteholders

4



--------------------------------------------------------------------------------



 



with respect to which the preceding clause is satisfied, constitute 89.99% or
less of, the aggregate principal amount of all of the Notes, (b) if the Consent
Solicitation has not been consummated in accordance with the terms set forth
herein and in the Term Sheet on or before the Outside Date, or (c) the issuance
by any governmental authority, including any regulatory authority or court of
competent jurisdiction, of any ruling or order enjoining the consummation of the
Consent Solicitation or any of the transactions contemplated thereunder.
     7.03 Mutual Termination. This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual agreement among the ACG Parties and
Consenting Noteholders representing the Low Consenting Noteholder Threshold.
     7.04 Termination. Except for obligations that are expressly intended to
survive the termination of this Agreement, this Agreement, and the obligations
of all Parties hereunder, shall automatically terminate without any further
notice or action at 5:00 p.m. (prevailing New York City time) on the Outside
Date.
     7.05 Effect of Termination. Upon termination of this Agreement, each Party
hereto shall be released from its commitments, undertakings and agreements under
or related to this Agreement and shall have the rights and remedies that it
would have had and shall be entitled to take all actions, whether with respect
to the transactions set forth on the Term Sheet or otherwise, that it would have
been entitled to take had it not entered into this Agreement.
Section 8. Effectiveness; Amendments. This Agreement shall become effective and
binding upon each of the Parties that have executed and delivered counterpart
signature pages hereto. Once effective, this Agreement (including, without
limitation, the Term Sheet) may not be modified, amended, supplemented or
otherwise altered (except as expressly provided herein), and no term or
condition may be waived, except in a writing signed by the ACG Parties and
Consenting Noteholders representing the Low Consenting Noteholder Threshold;
provided, however, that no modification, waiver, amendment, supplement or other
alteration of a term or condition hereunder or under the Term Sheet that
requires, for any such modification, waiver, amendment, supplement or other
alteration, approval by either Consenting Noteholders representing the High
Consenting Noteholder Threshold (as defined in the Term Sheet) or Consenting
Noteholders representing the Unanimous Consenting Noteholder Threshold (as
defined in the Term Sheet) may occur unless such modification, waiver,
amendment, supplement or other alteration is set forth in a writing signed by
the ACG Parties and, as applicable, Consenting Noteholders representing either
the High Consenting Noteholder Threshold or the Unanimous Consenting Noteholder
Threshold, as the case may be.
Section 9. Miscellaneous.
     9.01. Further Assurances. The Parties agree to execute and deliver such
other instruments and perform such acts, in addition to the matters herein
specified, as may be appropriate or necessary, from time to time, to effectuate
the Consent Solicitation, whether the same occurs before or after the date of
this Agreement and further agree not to take any actions inconsistent herewith.
     9.02. Complete Agreement. This Agreement and the Nondisclosure Agreements
dated as of October 23, 2007 by and among ACG Holdings and the holders of the
Notes identified

5



--------------------------------------------------------------------------------



 



therein are the entire agreements between the Parties with respect to the
subject matter hereof and supersedes all prior agreements, oral or written,
between the Parties with respect thereto. No claim of waiver, modification,
consent or acquiescence with respect to any provision of this Agreement shall be
made against any Party, except on the basis of a written instrument executed by
or on behalf of such Party.
     9.03. Parties. This Agreement shall be binding upon, and inure to the
benefit of, the Parties. No rights or obligations of any Party under this
Agreement may be assigned or transferred to any other person or entity except as
provided in Section 3.03 hereof. Nothing in this Agreement, express or implied,
shall give to any person or entity, other than the Parties, any benefit or any
legal or equitable right, remedy or claim under this Agreement.
     9.04. Injunctive Relief. The Parties agree that damages at law would be an
inadequate remedy for the breach of any of the promises and agreements contained
in this Agreement, and, accordingly, any Party hereto shall be entitled to
injunctive relief with respect to any such breach, including, without
limitation, specific performance of such promises or agreements or an order
enjoining a party from any threatened, or from the continuation of any actual,
breach of the promises or agreements contained in this Agreement. The rights set
forth in this Section 9.04 shall be in addition to any other rights which a
Party may have at law or in equity pursuant to this Agreement.
     9.05. Headings. The headings of all sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit or aid in the construction or interpretation of any
term or provision hereof.
     9.06. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM; WAIVER
OF TRIAL BY JURY. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CHOICE OF LAWS
PRINCIPLES THEREOF. Each Party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
or the transactions contained in or contemplated by this Agreement exclusively
in the United States District Court for the Southern District of New York or any
New York State court sitting in New York City (the “Chosen Courts”), and solely
in connection with claims arising under this Agreement or the transactions that
are the subject of this Agreement (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts and (iii) waives any
objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party hereto. Each party hereto irrevocably waives any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. The terms and conditions
set forth in this Section shall survive any termination of this Agreement.
     9.07. Execution of Agreement. This Agreement may be executed and delivered
(by facsimile or otherwise) in any number of counterparts, each of which, when
executed and delivered, shall be deemed an original, and all of which together
shall constitute the same agreement. Except as expressly provided in this
Agreement, each individual executing this

6



--------------------------------------------------------------------------------



 



Agreement on behalf of a Party has been duly authorized and empowered to execute
and deliver this Agreement on behalf of said Party.
     9.08. Interpretation. This Agreement is the product of negotiations between
the ACG Parties and Initial Consenting Noteholders, and in the enforcement or
interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof.
     9.09. Successors and Assigns. This Agreement is intended to bind and inure
to the benefit of the Parties and their respective successors, assigns, heirs,
executors, administrators and representatives, other than a trustee or similar
representative appointed in a bankruptcy case. The agreements, representations
and obligations of the Consenting Noteholders under this Agreement are, in all
respects, several and not joint.
     9.10. Notices. All notices hereunder shall be deemed given if in writing
and delivered, if sent by telecopy, e-mail, courier or by registered or
certified mail (return receipt requested) to the following addresses and
telecopier numbers (or at such other addresses or telecopier numbers as shall be
specified by like notice)
(1) if to the ACG Parties, to:
100 Winners Circle
Brentwood, Tennessee 37027
Attention: Chief Executive Officer
E-mail address: steve.dyott@acgholdings.com
with copies to:
Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, New York 10022
Attention: Paul M. Basta, Esq.
E-mail address: pbasta@kirkland.com
-and-
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Attention: Ray C. Schrock, Esq.
E-mail address: rschrock@kirkland.com
if to a Consenting Noteholder to

7



--------------------------------------------------------------------------------



 



Milbank, Tweed, Hadley & McCloy LLP
1850 K Street NW
Washington, DC 20006
Attention: Debra Alligood White, Esq.
E-mail address: dwhite@milbank.com
Any notice given by delivery, email, mail or courier shall be effective when
received. Any notice given by telecopier shall be effective upon oral or machine
confirmation of transmission.
Section 10. Disclosure.
     10.01 Obligation to Publicly Disclose Certain Materials. ACG Holdings shall
comply with its obligations to publicly disclose certain information in
accordance with Section 5 of the Nondisclosure Agreements dated as of
October 23, 2007 by and among ACG Holdings and the holders of the Notes
identified therein, as such Agreements may be modified from time to time in
accordance with the provisions thereof.
     10.02 Publicity; Non-Disclosure of Holdings. The ACG Parties will submit to
counsel for the Initial Consenting Noteholders for prior review all press
releases and public filings that constitute the initial disclosure of the
existence or terms of this Agreement or the Consent Solicitation or any
amendment to the terms of this Agreement or the materials to be disclosed in
accordance with section 10.01 above. Except as required by law (as determined by
outside counsel to the ACG Parties), the ACG Parties shall not (a) use the name
of any Consenting Noteholder in any public manner without such Consenting
Noteholder’s prior written consent or (b) disclose to any person (including, for
the avoidance of doubt, any other Consenting Noteholder) the principal amount or
percentage of any Notes or any other securities of the ACG Parties or any of
their respective subsidiaries held by any Consenting Noteholder; provided,
however, that the ACG Parties shall be permitted to disclose at any time (after
consulting with Consenting Noteholders representing the Low Consenting
NoteholderThreshold) the aggregate principal amount of and aggregate percentage
of each series of Notes held by Consenting Noteholders or by persons who have
otherwise agreed to participate in the Consent Solicitation as a group. The
terms and conditions set forth in this Section shall survive any termination of
this Agreement.
     10.03. Nullity of Tendered Consents. Upon the occurrence of any termination
of this Agreement any and all consents tendered by the Consenting Noteholders
prior to such termination shall be deemed, for all purposes, to be null and void
from the first instance and shall not be considered or otherwise used in any
manner by the ACG Parties in connection with the Consent Solicitation.
[Remainder of Page Left Intentionally Blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and
year first above written.

            American Color Graphics, Inc.
      By:           Name:           Title:        

            ACG Holdings Inc.
      By:           Name:           Title:      





--------------------------------------------------------------------------------



 



         

EXHIBIT B
AMERICAN COLOR GRAPHICS, INC.

10% Senior Second Secured Notes Due 2010
Consent Solicitation Summary of Terms
This summary of terms constitutes only an indication of interest with respect to
a potential consent solicitation by American Color Graphics, Inc. (the
“Company”) to holders (the “Noteholders”) of its 10% Senior Second Secured Notes
Due 2010 (the “Notes”) and does not constitute a legally binding commitment or
agreement by the Company or the Noteholders (the “Summary of Terms”).



     
Promissory Note in Lieu of Cash Interest:
  In lieu of receiving cash in respect of the December 15, 2007 interest payment
on the Notes, tendering Noteholders will agree to accept secured
non-interest-bearing promissory notes (collectively, the “Promissory Notes” and
each a “Promissory Note”), due March 15, 2008 with an aggregate principal amount
equal to (a) the amount of the December 15, 2007 interest due and unpaid and
(b) the Consent Fee (as that term is defined below). Any default, Event of
Default or acceleration under the Notes will result in a default, Event of
Default and/or acceleration under the Promissory Notes.
 
   
 
  The security interests granted with respect to the Promissory Notes shall be
junior to the security interests of the current first lien credit facility (the
“First Lien Facility”) and shall be pari passu with the security interests of
the Notes. The Promissory Notes shall be otherwise subordinated to the First
Lien Facility pursuant to the currently applicable subordination provisions of
the Notes indenture (the “Indenture”).
 
   
 
  Except as expressly identified herein, the Promissory Notes shall have the
same terms and conditions as the Notes.
 
     
Consent Fee/Additional Promissory Note Term:
  In consideration for, among other things, the agreement of each tendering
Noteholder to accept a Promissory Note in lieu of cash interest that would
otherwise be due under the Indenture and Notes, each tendering Noteholder will
receive a consent fee (the “Consent Fee”) equal to its pro rata share of an
amount that is calculated pursuant to the following formula: the aggregate
outstanding principal amount of Notes held by the tendering Noteholders
multiplied by 1.0%.

 



--------------------------------------------------------------------------------



 



     
 
  Such fee shall not be payable in cash but shall be included as part of the
principal balance of each Promissory Note.
 
   
 
  Each Promissory Note shall reflect that the obligation to pay the Consent Fee
arises on the date of consummation of the Consent Solicitation (as defined
below).
 
     
Notes Indenture Amendment:
  The Indenture will be amended, to the extent necessary, to allow for the
incurrence by the Company of an additional $5,000,000 of term, secured debt that
is pari passu with debt outstanding under the First Lien Facility (the “New
Indebtedness”), the issuance of the Promissory Notes and any other amendments
needed to effectuate the transactions contemplated herein.
 
     
Consent Agreement/Consent
Solicitation:
  Promptly upon an agreement upon the Summary of Terms, each of certain of the
Noteholders (each, a “Consenting Noteholder”) will enter into an agreement (the
“Consent Agreement”) with the Company pursuant to which such Consenting
Noteholder will agree to tender consents (and agree to require any transferee to
tender consents) in the consent solicitation initiated by the Company (the
“Consent Solicitation”) with respect to the Summary of Terms in favor of the
treatment set forth herein, subject to the conditions to effectiveness noted
below.
 
   
 
  The Company agrees (x) to launch the Consent Solicitation at 6:30 AM
(prevailing New York City time) or not later in any event than concurrently with
the execution of the Consent Agreement by the Company and the Consenting
Noteholders and (y) to keep the Consent Solicitation open until 11:00 AM
(prevailing New York City time) on the Outside Date (as that term is defined
below) and (ii) the Company agrees, subject to the satisfaction or waiver of
each of the conditions precedent set forth below (including the Minimum
Acceptance) in the manner specified below, to issue the Promissory Notes and
file all documents and take all actions necessary to perfect the security
interests granted to the Promissory Notes and to consummate the other
transactions set forth herein, in each case by 5:00 PM (prevailing New York City
time) on the Outside Date.
 
   
 
  The Outside Date shall be accelerated to the first business day after the
receipt of the Minimum Acceptance (as defined below) on which (1) all other
conditions precedent to the consummation of the Consent

2



--------------------------------------------------------------------------------



 



     
 
  Solicitation (as set forth herein or the Consent Agreement, as applicable)
have been satisfied or waived in accordance hereof and/or the Consent Agreement,
as applicable and (2) the Company has provided written notice of such
acceleration (a), at least one business day prior to such accelerated date, to
the tendering Noteholders and (b) as otherwise required pursuant to applicable
law.
 
   
 
  The Consent Agreement shall be in form and substance acceptable to the Company
and each of the Consenting Noteholders and shall have agreed upon termination
provisions and shall, in any case, terminate on the last to occur of (i) the 9th
day following its execution (such date, or if such date is not a business day,
then the first business day thereafter) or (ii) such later date as may be
requested by the Company and consented to by Consenting Noteholders representing
the Low Consenting Noteholder Threshold (as defined below) (the date of the last
to occur of clause (i) or (ii) being the “Outside Date”).
 
     
Consent Solicitation; Minimum Acceptance:
  Pursuant to the Consent Solicitation, 90% of the Noteholders (the “Minimum
Acceptance”) will be required to consent to accept the Promissory Notes in lieu
of cash interest as specified above and otherwise consent to the treatment set
forth herein; provided that if the Company and Consenting Noteholders holding
two-thirds of the principal amount of Notes then held by all Consenting
Noteholders (such required threshold of Consenting Noteholders, the “Low
Consenting Noteholder Threshold”) agree to reduce the minimum acceptance, the
Minimum Acceptance may be reduced.
 
     
Conditions Precedent to Effectiveness of Tendered Consents:
       The effectiveness of any consents tendered into the Consent Solicitation
shall be conditioned upon the satisfaction of the followings conditions
precedent by the Outside Date:
 
   
 
  1. The receipt of amendments or waivers (in addition to those expressly
identified herein) under any material contracts or material agreements and the
taking of corporate action by the Company (and/or its parent or subsidiaries),
in each case, necessary to effectuate the transactions contemplated herein.
 
   
 
  2. The delivery by the Company to PWP (defined below)

3



--------------------------------------------------------------------------------



 



     
 
  and Milbank (defined below) of a non-binding, preliminary term sheet for a
standalone restructuring plan for the Company and a preliminary analysis of how
such plan should be implemented.
 
   
 
  3. Execution of an agreement (that is in form and substance reasonably
acceptable to Consenting Noteholders) of the lenders (the “First Lien Lenders”)
and agents (the “First Lien Agents”) under the First Lien Facility substantially
in the form attached hereto as Exhibit A
 
   
 
  4. Execution of an agreement (that is in form and substance reasonably
acceptable to Consenting Noteholders) of the lenders (the “A/R Lenders”) and
agents (the “A/R Agents”) under the Accounts Receivable Facility in
substantially the form attached hereto as Exhibit B
 
   
 
  5. The issuance of the Promissory Notes, the issuance of a supplemental
indenture for the Notes, the execution/issuance of all documentation related
thereto (including without any limitation any security agreements or the like
and any amendments to the intercreditor agreement) and the filing of all
documents and the taking of all actions necessary to perfect the security
interests granted to the Promissory Notes, shall have, in each case, occurred.
 
   
 
  6. From the date of execution of the Consent Agreement through the Outside
Date, no default, Event of Default or acceleration shall have occurred under the
Notes, the First Lien Facility and/or the Accounts Receivable Facility.
 
   
 
  7. The delivery to the Consenting Noteholders of a certificate from the
Company’s and ACG’s Holdings, Inc.’s respective secretaries setting forth and
attesting to the adoption by their respective boards of directors of resolutions
authorizing the entrance into the Consent Agreement and the transactions
contemplated hereunder or thereunder by each of the Company and ACG.
 
   
 
  Each condition precedent set forth in paragraphs 1, 3, 4, 5, 6 and 7 above
shall be deemed satisfied upon its

4



--------------------------------------------------------------------------------



 



     
 
  completion or, in the sole discretion of each of the Company and Consenting
Holders holding two-thirds of the principal amount of all Notes then outstanding
(such required threshold of Consenting Noteholders, the “High Consenting
Noteholder Threshold”), may be waived by the Outside Date. The condition
precedent set forth in paragraph 2 shall be deemed satisfied upon its completion
or, in the sole discretion of each of the Company and all of the Consenting
Noteholders (such required threshold of Consenting Noteholders, the “Unanimous
Consenting Noteholder Threshold”), may be waived by the Outside Date. All
tendered consents shall be void for all purposes if each aforementioned
condition precedent to the Consent Solicitation is neither satisfied nor waived
in accordance with the preceding two sentences.
 
     
Vertis Merger Agreement
  On the first business day following the occurrence of the Outside Date, the
Company shall request that Vertis, Inc. (“Vertis”) modify its existing
confidentiality agreement with the Company to allow the legal and financial
advisors to the Consenting Noteholders (together, the “Advisors”) to be provided
with (a) all drafts of the proposed merger agreement (and all agreements and/or
documents required to consummate the merger including without limitation all
exhibits to the merger agreement) prepared by the Company and/or Vertis on or
after the Outside Date and (b) full access to all legal (subject to applicable
privileges), financial and other due diligence items provided (at any time,
including before the Outside Date) to the Company and/or its advisors by Vertis
and/or its advisors with respect to a proposed merger and to allow the Company
to have discussions with the Advisors with respect to any proposed merger with
Vertis. The Company and its advisors shall begin delivering the materials
specified in (a) and (b) to the Advisors promptly upon execution of the
amendment.
 
   
 
  The parties agree that the Company will not conduct further merger
negotiations with Vertis unless (a) (1) Vertis agrees to the foregoing request
and (2) the Company consults regularly with the Advisors with respect to any
proposed merger with Vertis (and consults with the Advisors prior to initiating
its first discussion with Vertis with respect to the merger) or (b) the Company
determines, after consultation with its counsel and advisors, that continuing
such discussions are necessary to fulfill fiduciary obligations owed to the
Company’s stakeholders (including its various

5



--------------------------------------------------------------------------------



 



     
 
  creditors); provided, however, that even in such case, the Company shall
continue, on a commercially reasonable efforts basis, to seek modification of
the confidentiality agreement upon the terms set forth above.
 
   
 
  For avoidance of doubt, nothing herein shall be construed to limit the right
of any Consenting Noteholder or tendering Noteholder to object to, oppose or
otherwise take action against any proposed merger, consolidation, or other such
combination with Vertis or any other third party.
 
   
 
  Upon any breach of the foregoing by the Company, the tendering Noteholders
shall be entitled to exercise any and all available remedies to the maximum
extent possible, whether legal or equitable in nature. The terms and conditions
set forth above with respect to the “Vertis merger agreement” shall survive the
consummation of the Consent Solicitation and the termination of the Consent
Agreement upon such consummation.
 
     
Other:
  Except as expressly provided herein, all documents required to be executed to
consummate the Consent Solicitation or the transactions contemplated herein or
therein shall be in form and substance satisfactory to the Consenting
Noteholders and the Company. For the avoidance of any ambiguity, the documents
referred to in the immediately preceding sentence shall not include any
documents required to be executed in connection with any possible merger of the
Company with Vertis.
 
   
 
  The definitive Consent Solicitation documents shall not require any holder of
the Notes or the Company to execute any release of any nature whatsoever.

6



--------------------------------------------------------------------------------



 



EXHIBIT A
[DRAFT]
[FORM OF FIFTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT AND TEMPORARY WAIVER AGREEMENT]
     THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND TEMPORARY
WAIVER AGREEMENT (this “Fifth Amendment”) is made and entered into as of
[November ___, 2007] among AMERICAN COLOR GRAPHICS, INC., a New York corporation
(together with any permitted successors and assigns, the “Borrower”), the
Guarantor signatory hereto, the financial institutions identified on the
signature pages hereof as Lenders (collectively, the “Lenders”), and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Agent”).
RECITALS
     1. The Borrower, the Guarantor, the Lenders and the Agent are parties to
that certain Amended and Restated Credit Agreement, dated as of May 5, 2005, as
amended by that certain First Amendment to Amended and Restated Credit
Agreement, dated as of September 26, 2006, as further amended by that certain
Second Amendment to Amended and Restated Credit Agreement, dated as of March 30,
2007, as further amended by that certain Third Amendment to Amended and Restated
Credit Agreement, dated as of June 13, 2007, as further amended by that certain
letter agreement dated as of July 3, 2007, and as further amended by that
certain Fourth Amendment to Amended and Restated Credit Agreement, dated as of
August 28, 2007 (as heretofore amended, the “Existing Credit Agreement”).
     2. The Borrower has advised the Agent and the Lenders that the Borrower
will be unable to satisfy the requirements of (i) Section 7.01(a) of the
Existing Credit Agreement, with respect to delivery of an opinion by its
certified public accountants not subject to a going concern qualification, for
the fiscal year ending March 31, 2007, and (ii) Section 8.11 of the Existing
Credit Agreement (the First Lien Leverage Ratio), with respect to the fiscal
quarters ending September 30, 2007 and December 31, 2007.
     3. The Borrower has further advised the Agent and the Lenders that it has
reached an agreement with certain holders of the Second Lien Notes pursuant to
which the Borrower will solicit the consent of the holders of at least 90% of
the outstanding principal amount of the Second Lien Notes (such holders being
referred to herein as the “Consenting Noteholders”) by which such Consenting
Noteholders would (i) accept promissory notes (the “Second Lien Supplemental
Notes”), due March 15, 2008, in lieu of cash payment of scheduled interest due
on December 15, 2007 under the Second Lien Notes, (ii) prospectively waive any
default or event of default as a result of the Borrower’s failure to pay in cash
the interest due to the Consenting Noteholders on December 15, 2007 under the
Second Lien Notes, and (iii) cause the Second Lien Indenture to be amended to
allow the incurrence by the Borrower of an additional $5 million of secured
indebtedness.
     4. The Borrower has requested that the Lenders (i) provide a limited waiver
of the Pending Defaults (as hereinafter defined), (ii) continue to make
available to the Borrower the

 



--------------------------------------------------------------------------------



 



Loans and Letters of Credit, and (iii) amend the Existing Credit Agreement to
increase the amount of the Term Loans by $5 million.
     5. The Lenders are willing to provide a limited waiver of the Pending
Defaults, continue to make available the Loans and Letters of Credit to the
Borrower, and increase the amount of the Term Loan by $5 million, based upon and
subject to the terms and conditions specified in this Fifth Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
PART 1
Definitions
     Section 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Fifth Amendment
have the following meanings:
     “Amended and Restated Second Lien Indenture” means that certain Amended and
Restated Indenture, dated as of November ___, 2007, among the Borrower, the
Parent, and The Bank of New York, as trustee, issued in connection with the
Second Lien Supplemental Notes and amending the Second Lien Indenture.
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
     “Consenting Noteholders” shall have the meaning ascribed to it in the
Recitals hereto.
     “Fifth Amendment Effective Date” shall mean, in accordance with Part 5 of
this Fifth Amendment, the date upon which the Borrower has satisfied in the
determination of the Agent and the Lenders (or satisfaction thereof has been
waived by the Agent and the Lenders) each of the conditions set forth in Part 5
of this Fifth Amendment.
     “Fifth Amendment Fee Letter” means the letter agreement, dated as of the
Fifth Amendment Effective Date, between the Borrower and the Agent.
     “Pending Defaults” means (A) the Borrower’s failure to satisfy the
requirements of (i) Section 7.01(a) of the Existing Credit Agreement, with
respect to delivery of an opinion by its certified public accountants not
subject to a going concern qualification, for the fiscal year ending March 31,
2007, and (ii) Section 8.11 of the existing credit agreement (the first lien
leverage ratio), with respect to the fiscal quarters ending September 30, 2007
and December 31, 2007, and (B) any Default existing as a result of the
Borrower’s acknowledgements set forth in Section 2.1(c) of the Fifth Amendment.
     “Second Lien Supplemental Notes” shall have the meaning ascribed to it in
the Recitals hereto.

2



--------------------------------------------------------------------------------



 



     Section 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Fifth Amendment have the meanings
provided in the Amended Credit Agreement.
PART 2
Limited Waiver and Reaffirmation
     Section 2.1. Limited Waiver. (a) The Loan Parties acknowledge that the
Pending Defaults will result from the Borrower’s failure to be able to comply
with (i) the financial covenant contained in Section 8.11 of the Existing Credit
Agreement for the fiscal quarters ending nearest September 30, 2007 and
December 31, 2007, respectively, and (ii) the requirement in Section 7.01(a) of
the Existing Credit Agreement that the Borrower’s annual financial statements be
accompanied by the opinion of its certified public accountants not subject to a
going concern qualification, for the fiscal year ending March 31, 2007.
Effective on (and subject to the occurrence of) the Fifth Amendment Effective
Date, the Lenders hereby waive the Pending Defaults for the period from
September 30, 2007 through and including February 15, 2008 (the “Waiver Period”)
for all purposes of the Existing Credit Agreement (including, without
limitation, Section 5.02(b) thereof). This limited waiver shall not modify or
affect (i) the Borrower’s obligation to comply with the terms of Section 8.11 of
the Amended Credit Agreement as measured for the fiscal quarters ending nearest
September 30, 2007 and December 31, 2007, respectively, (ii) the Borrower’s
obligation to comply with the terms of Section 8.11 of the Amended Credit
Agreement as measured at the end of any fiscal quarter other than the ones
ending nearest September 30, 2007 and December 31, 2007, (iii) the Borrower’s
obligation to comply with the terms of Section 7.01(a) of the Amended Credit
Agreement for the fiscal year ending nearest March 31, 2007, (iv) the Borrower’s
obligation to comply with the terms of Section 7.01(a) of the Amended Credit
Agreement for any fiscal year other than the one ending nearest March 31, 2007,
or (iv) the Loan Parties’ obligation to comply fully with any other duty, term,
condition, obligation or covenant contained in the Amended Credit Agreement or
the other Loan Documents.
     (b) Except for the limited waiver set forth above, nothing contained herein
shall be deemed to constitute or imply a waiver of any rights or remedies which
the Agent or any Lender may have under the Amended Credit Agreement, any other
Loan Document, or under applicable law; it being understood that the Agent and
the Lenders may not exercise their rights and remedies with respect to the
Pending Defaults during the Waiver Period as long as no other Default or Event
of Default occurs or exists. The limited waiver set forth herein shall be
effective only in this specific instance for the duration of the Waiver Period
and shall not obligate the Lenders or the Agent to waive any other Default or
Event of Default, now existing or hereafter arising. This is a one-time waiver,
and the Agent and the Lenders shall have no obligation to extend the waiver or
otherwise amend the Amended Credit Agreement at the end of the Waiver Period.
This limited waiver shall not establish a custom or course of dealing or conduct
between the Agent, any Lender, the Borrower or any other Loan Party.
     (c) The Loan Parties acknowledge and agree that unless the Required Lenders
further amend the Amended Credit Agreement or otherwise agree in writing to
continue this waiver beyond February 15, 2008, an Event of Default will exist
under the Amended Credit Agreement as of February 15, 2008, for which no grace
period or cure period shall apply, and the Agent and the Lenders may pursue all
rights and remedies available to them under the

3



--------------------------------------------------------------------------------



 



Amended Credit Agreement, the Loan Documents and applicable law. The Loan
Parties further acknowledge and agree that, to the extent any Defaults or Events
of Default (other than the Pending Defaults) now exist or hereafter arise during
the Waiver Period, the Agent and the Lenders may immediately pursue all rights
and remedies available to them in respect thereof under the Amended Credit
Agreement, the other Loan Documents, and applicable law. The Agent hereby
acknowledges that, to the best of its knowledge as of the date hereof, before
giving effect to the foregoing limited waiver, there are no Defaults or Events
of Default under the Existing Credit Agreement other than the Pending Defaults.
     Section 2.2. Reaffirmation of Loan Party Obligations. Each Loan Party
hereby ratifies the Amended Credit Agreement and acknowledges and reaffirms
(i) that it is bound by all terms of the Amended Credit Agreement and (ii) that
it is responsible for the observance and full performance of the Obligations,
including without limitation the repayment of the Term Loan (as increased in
amount pursuant to this Fifth Amendment) and the Revolving Loans, in accordance
with the terms of the Amended Credit Agreement. Without limiting the generality
of the preceding sentence, (i) the Parent as Guarantor restates and reaffirms
that it guarantees the prompt payment when due of all Obligations, including
without limitation the Term Loan as increased in amount pursuant to this Fifth
Amendment, in accordance with, and pursuant to the terms of, Article IV of the
Amended Credit Agreement and (ii) each of the Loan Parties agrees that all
references in the Collateral Documents to the term “Secured Obligations” shall
be deemed to include all of the obligations of the Loan Parties to the Lenders
and the Agent, whenever arising, under the Amended Credit Agreement, the
Collateral Documents or any of the other Loan Documents (including, but not
limited to, any interest, expenses and cost and charges that accrue after the
commencement by or against any Loan Party or any Affiliate thereof or any
proceedings under any Debtor Relief Laws naming such Person as the debtor in
such proceeding). Each Loan Party further represents and warrants to the Agent
and the Lenders that none of the Loan Parties has any claims, counterclaims,
offsets, credits or defenses to the Loan Documents or the performance of their
respective obligations thereunder, or if any Loan Party has any such claims,
counterclaims, offsets, creditors or defenses to the Loan Documents or any
transaction related to the Loan Documents, the same are hereby fully and
irrevocably waived, relinquished and released in consideration of the execution
and delivery of this Fifth Amendment by the Agent and the Lenders.
PART 3
Amendments to Existing Credit Agreement
     Effective on (and subject to the occurrence of) the Fifth Amendment
Effective Date, the Existing Credit Agreement is hereby amended in accordance
with this Part 3. Except as so amended, the Existing Credit Agreement shall
continue in full force and effect.
     Section 3.1. Deletion of Definition of “Total Liquidity Measurement Dates”.
Section 1.01 of the Existing Credit Agreement is amended by deleting the
definition of “Total Liquidity Measurement Dates”.
     Section 3.2. Addition of New Definitions in Section 1.01. Section 1.01 of
the Existing Credit Agreement is amended by adding the following definitions in
the appropriate alphabetical order:

4



--------------------------------------------------------------------------------



 



     “Amended and Restated Second Lien Indenture” means that certain Amended and
Restated Indenture, dated as of November ___, 2007, among the Borrower, the
Parent, and The Bank of New York, as trustee, issued in connection with the
Second Lien Supplemental Notes and amending the Second Lien Indenture.
     “Fifth Amendment” means that certain Fifth Amendment to Amended and
Restated Credit Agreement and Temporary Waiver Agreement, dated as of November
___, 2007, by and among the Borrower, the Parent, the Administrative Agent and
the Lenders.
     “Fifth Amendment Effective Date” means the date upon which each of the
conditions precedent to the effectiveness of the Fifth Amendment, as set forth
in Part 5 of the Fifth Amendment, have been satisfied according to the terms
thereof.
     “Second Lien Supplemental Notes” means the Borrower’s promissory notes,
issued to certain holders of the Second Lien Notes in lieu of the regularly
scheduled interest due December 15, 2007, in the aggregate principal amount not
to exceed $16,800,000, and with a maturity date of March 15, 2008.
     “Supplemental Term Loan Advance” has the meaning specified in
Section 2.01(b).
     Section 3.3. Amendment of Definition of “Aggregate Term Loan Commitments”.
The definition of “Aggregate Term Loan Commitments” in Section 1.01 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:
     “Aggregate Term Loan Commitments” means the Term Loan Commitments of all
the Lenders. The amount of the Aggregate Term Loan Commitments in effect and to
be funded on the Closing Date is THIRTY-FIVE MILLION DOLLARS ($35,000,000) and
the amount of the Aggregate Term Loan Commitments in effect and to be funded on
the Fifth Amendment Effective Date is an additional FIVE MILLION DOLLARS
($5,000,000).
     Section 3.4. Amendment of Definition of “Eligible Assignee”. The definition
of “Eligible Assignee” in Section 1.01 of the Existing Credit Agreement is
hereby amended in its entirety to read as follows:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and (ii) with respect to Revolving
Loans only, the L/C Issuer in its sole discretion; provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     Section 3.5. Amendment of Definition of “Interest Period”. The definition
of “Interest Period” in Section 1.01 of the Existing Credit Agreement is hereby
amended by (i)

5



--------------------------------------------------------------------------------



 



striking the word “and” at the end of clause (b), (ii) replacing the period at
the end of clause (c) with a semi-colon and adding the word “and” after the
semi-colon, and (iii) adding the following new clause “(d)”:
     (d) from and after the Fifth Amendment Effective Date, the Borrower may not
select any Interest Period in its Loan Notice which is longer than one month.
     Section 3.6. Amendment of Definition of “Second Lien Indenture”. The
definition of “Second Lien Indenture” in Section 1.01 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:
     “Second Lien Indenture” means that certain Indenture, dated as of July 3,
2003, among the Borrower, the Parent and The Bank of New York, as trustee, as
amended by the Amended and Restated Second Lien Indenture.
     Section 3.7. Amendment of Definition of “Term Loan”. The definition of
“Term Loan” in Section 1.01 of the Existing Credit Agreement is hereby amended
in its entirety to read as follows:
     “Term Loan” has the meaning specified in Section 2.01(b). For the avoidance
of doubt, it is understood and agreed that the Term Loan consists of (i) the
initial $35,000,000 term loan advance made by the Lenders on the Closing Date
and (ii) the Supplemental Term Loan Advance made by the Lenders on the Fifth
Amendment Effective Date.
     Section 3.8. Amendment of Definition of “Term Loan Commitment.” The
definition of “Term Loan Commitment” in Section 1.01 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:
     “Term Loan Commitment” means, collectively as to each Lender, (i) its
obligation to make its portion of the initial Term Loan advance of $35,000,000
to the Borrower pursuant to Section 2.01(b), in the principal amount set forth
opposite such Lender’s name on Schedule 2.01, and (ii) its obligation to make
its portion of the Supplemental Term Loan Advance to the Borrower pursuant to
Section 2.01(b), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01.
     Section 3.9. Amendment of Definition of “Total Liquidity”. The definition
of “Total Liquidity” in Section 1.01 of the Existing Credit Agreement is hereby
amended in its entirety to read as follows:
     “Total Liquidity” means the sum of (i) the aggregate amount of all cash and
Cash Equivalents of the Loan Parties and all cash and Cash Equivalents of Finco
which are available for distribution to the Borrower, (ii) the Aggregate
Revolving Commitments minus the Total Revolving Outstandings, (iii) the amount
of Finco’s Availability (as defined in that certain Credit Agreement, dated as
of September 26, 2006, by and among Finco, the Receivables Financier, and Bank
of America, N.A. as agent for the

6



--------------------------------------------------------------------------------



 



Receivables Financier, as such agreement may be modified or supplemented from
time to time), and (iv) the amount of additional Availability that would be
created under such Credit Agreement, as of any date of determination, if the
Borrower were to transfer all additional qualifying receivables to Finco
pursuant to the terms and conditions of that certain Contribution and Sale
Agreement, dated as of September 26, 2006, between the Borrower and Finco (as
amended from time to time). For purposes of this definition, cash and Cash
Equivalents of the Loan Parties and Finco shall include (without duplication)
all deposits which have been made into lockboxes of the Loan Parties and Finco
in the ordinary course of business but which have not cleared or been released.
     Section 3.10. Amendment of Section 2.01(b). Section 2.01(b) of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:
     (b) Term Loan. On the Closing Date, the Lenders advanced a term loan to the
Borrower in an aggregate principal amount of THIRTY-FIVE MILLION DOLLARS
($35,000,000), and such term loan remained outstanding in this principal amount
immediately prior to the Fifth Amendment Effective Date. On the Fifth Amendment
Effective Date, the Lenders will make an additional term loan advance to the
Borrower in the aggregate principal amount of FIVE MILLION DOLLARS ($5,000,000)
(the “Supplemental Term Loan Advance”), such that after giving effect thereto,
the aggregate principal amount of the term loan outstanding on and after the
Fifth Amendment Effective Date will be FORTY MILLION DOLLARS ($40,000,000)
(collectively, the “Term Loan”). On the Fifth Amendment Effective Date, each
Lender severally agrees to make its portion of the Supplemental Term Loan
Advance to the Borrower, in an amount not to exceed such Lender’s applicable
percentage of the Supplemental Term Loan Advance, as indicated on Schedule 2.01,
multiplied by $5,000,000. Amounts repaid on the Term Loan may not be reborrowed.
The Term Loan may consist of Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
     Section 3.11. Amendment of Section 2.04(c)(ii). Section 2.04(c)(ii) of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:
     (ii)(A) in the case of any such prepayment during the period beginning on
the date that is 181 days after the Amendment No. 1 Effective Date and ending on
September 26, 2007, the principal amount of such prepayment multiplied by 3%,
(B) in the case of any such prepayment made during the period beginning on
September 27, 2007 and ending on June 30, 2008, the principal amount of such
prepayment multiplied by 2%, (C) in the case of any such prepayment made during
the period beginning on July 1, 2008 and ending on September 26, 2008, the
principal amount of such prepayment multiplied by 1%, and (D) no such
compensation, in the case of any such prepayment made on or after September 27,
2008.

7



--------------------------------------------------------------------------------



 



     Section 3.12. Amendment of Section 2.05(b)(ii). Section 2.05(b)(ii) of the
Existing Credit Agreement is hereby amended in its entirety by revising clause
(ii) thereof to read as follows:
     (ii) The Aggregate Term Loan Commitments automatically shall be permanently
reduced by $35,000,000 on the Closing Date upon the initial funding of the Term
Loan, and the Aggregate Term Loan Commitments in respect of the Supplemental
Term Loan Advance automatically shall be permanently reduced on the Fifth
Amendment Effective Date upon the funding of the Supplemental Term Loan Advance.
     Section 3.13. Amendment of Section 2.05(c)(ii). Section 2.05(c)(ii) of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:
     (ii)(A) the Reduction Amount multiplied by 3%, in the case of any such
reduction occurring during the period beginning on the date that is 181 days
after the Amendment No. 1 Effective Date and ending on September 26, 2007, (B)
the Reduction Amount multiplied by 2%, in the case of any such reduction made
during the period beginning on September 27, 2007 and ending on June 30, 2008,
(C) the Reduction Amount multiplied by 1%, in the case of any such reduction
occurring during the period beginning on July 1, 2008 and ending on September
26, 2008, and (D) no such compensation, in the case of any such commitment
reduction made on or after September 27, 2008.
     Section 3.14. Amendment of Section 2.06. Section 2.06 of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:
     (a) Revolving Loans. On the Maturity Date, the Borrower shall repay the
aggregate principal amount of all Revolving Loans outstanding on such date.
     (b) Term Loan. The Borrower shall repay the outstanding principal amount of
the Term Loan in two installments as follows: (i) on February 15, 2008, the
Borrower shall repay $5,000,000 of the Term Loan, to be shared ratably by the
Lenders in proportion to the aggregate amount of the Supplemental Term Loan
Advance made by each Lender; and (ii) on the Maturity Date, the Borrower shall
repay the remaining aggregate principal amount of the Term Loan outstanding on
such date.
     Section 3.15. Amendment of Section 6.05(e). Section 6.05(e) of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:
     (e) Since March 30, 2007, except as and to the extent disclosed by the
Borrower in reports filed with the SEC prior to November ___, 2007, there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.

8



--------------------------------------------------------------------------------



 



     Section 3.16. Amendment of Section 7.02(l). Section 7.02(l) of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:
     (l) Within two (2) Business Days after the Friday of each week, deliver to
the Administrative Agent a certificate, in form, detail, and substance
reasonably satisfactory to the Administrative Agent, signed by the chief
financial officer or the vice president and assistant treasurer of the Borrower,
calculating the Total Liquidity as of such preceding Friday.
     Section 3.17. Amendment of Section 7.10. Section 7.10 of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:
     7.10 Inspection Rights.
     Permit representatives and independent contractors of the Administrative
Agent or the Lenders to visit and inspect any of its Properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and (so long as an officer of the Borrower is given an opportunity to
be present) independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon at least two Business Days advance notice to the
Borrower.
     Section 3.18. Amendment of Section 8.01. Section 8.01 of the Existing
Credit Agreement is hereby amended by deleting the word “and” at the end of
clause (r), replacing the period at the end of clause (s) with a semi-colon and
the word “and”, and adding a new clause (t) which reads as follows:
     (t) Liens securing Indebtedness evidenced by the Second Lien Supplemental
Notes and the Second Lien Indenture, provided that such Liens are subordinated
to the Liens in favor of the Administrative Agent (securing the Obligations)
pursuant to the terms of the Intercreditor Agreement.
     Section 3.19. Amendment of Section 8.03. Section 8.03 of the Existing
Credit Agreement is hereby amended by deleting the word “and” at the end of
clause (i), replacing the period at the end of clause (j) with a semi-colon and
the word “and”, and adding new clauses (k) and (l) which read as follows:
     (k) Indebtedness of the Borrower under the Second Lien Supplemental Notes;
and
     (l) without duplication, Indebtedness of the Parent in respect of its
Guarantees of the Second Lien Notes and the Second Lien Supplemental Notes.
     Section 3.20. Amendment of Section 8.13(a). Section 8.13(a) of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

9



--------------------------------------------------------------------------------



 



     (a) Amend or modify any of the terms of any Indebtedness of any of the Loan
Parties (other than Indebtedness under the Loan Documents) if such amendment or
modification would add or change any terms in a manner adverse to the Loan
Parties or the Lenders, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto; provided, it being understood and
agreed that the Borrower’s issuance of the Second Lien Supplemental Notes is not
prohibited by this Section 8.13(a).
     Section 3.21. Amendment of Section 8.15(b). Section 8.15(b) of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:
     (b) Permit the Parent to (i) hold any assets or have any liabilities other
than (A) the Capital Stock of the Borrower, (B) the liabilities under the Loan
Documents and its Guarantee of the Borrower’s obligations under the Second Lien
Indenture, (C) tax liabilities in the ordinary course of business, (D)
corporate, administrative and operating expenses in the ordinary course of
business or (E) intercompany payables and receivables in connection with the Tax
Sharing Agreement and employee stock compensation plans or (ii) engage in any
business other than (A) owning the Capital Stock of the Borrower and activities
incidental or related thereto, (B) acting as a Guarantor hereunder and pledging
its assets to the Administrative Agent, for the benefit of the Lenders, pursuant
to the Collateral Documents to which it is a party and (C) Guaranteeing the
Borrower’s obligations under the Second Lien Indenture and pledging its assets
to the trustee thereunder, for the benefit of the holders of the Second Lien
Notes and the Second Lien Supplemental Notes.
     Section 3.22. Amendment to Section 8.22. Section 8.22 of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:
     8.22 Minimum Total Liquidity. Permit the Total Liquidity as of the close of
business on Friday of each week (or if any Friday is not a Business Day, on the
immediately preceding Thursday) to be less than $4,000,000.
     Section 3.23. Amendment of Section 11.04(a). Section 11.04(a) of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses

10



--------------------------------------------------------------------------------



 



incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder,
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with any of the Loan Documents, including its rights under this Section, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) without limiting the generality of the foregoing, all reasonable fees and
expenses of any financial advisory or accounting firm retained by the
Administrative Agent, at the direction of the Required Lenders, in connection
with the review, analysis, appraisal, valuation or restructuring of the Loan
Parties or their respective Properties. The Borrower’s obligation to pay all
such costs, expenses and charges includes, without limitation, any such costs,
expenses and charges that accrue after the commencement by or against any Loan
Party or any Affiliate thereof of any proceedings under any Debtor Relief Laws
naming such Person as the debtor in such proceedings.
     Section 3.24. Amendment of Schedule 2.01. Schedule 2.01 of the Existing
Credit Agreement is hereby replaced with a new Schedule 2.01 in the form and
content attached hereto as Exhibit “A”.
PART 4
Representations and Warranties
     Each of the Loan Parties represents and warrants to the Agent and the
Lenders that, as of the Fifth Amendment Effective Date:
     Section 4.1. Authority. Each Loan Party has all the necessary corporate
power to make, execute, deliver, and perform this Fifth Amendment, has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Fifth Amendment and has duly executed and delivered this Fifth
Amendment. This Fifth Amendment and the Amended Credit Agreement constitute the
legal, valid and binding obligations of each of the Loan Parties, enforceable
against each of them in accordance with its terms except as such enforceability
may be subject to (a) applicable Debtor Relief Laws and (b) general principles
of equity.
     Section 4.2. No Legal Obstacle to Agreement. Neither the execution of this
Fifth Amendment, the making by the Borrower of any borrowings under the Amended
Credit Agreement, nor the performance of the Amended Credit Agreement has
constituted or resulted in or will constitute or result in a breach of the
provisions of any contract to which any Loan Party is a party, or the violation
of any law, judgment, decree or governmental order, rule or regulation
applicable to any Loan Party, or result in the creation under any agreement or
instrument of any security interest, lien, charge, or encumbrance upon any of
the assets of any Loan Party. No approval or authorization of any governmental
authority is required to permit the execution, delivery or performance by any
Loan Party of this Fifth Amendment, the

11



--------------------------------------------------------------------------------



 



Amended Credit Agreement, or the transactions contemplated hereby or thereby, or
the making of any borrowings by the Borrower under the Amended Credit Agreement.
     Section 4.3. Incorporation of Certain Representations. The representations
and warranties set forth in Article VI of the Amended Credit Agreement are true
and correct in all material respects on and as of the Fifth Amendment Effective
Date as though made on and as of the date hereof, except for any representations
and warranties that expressly relate solely to an earlier date, which
representations and warranties were true and accurate in all material respects
on and as of such earlier date.
     Section 4.4. Default. No Default or Event of Default has occurred and is
continuing under the Amended Credit Agreement (other than the Pending Defaults).
PART 5
Conditions to Effectiveness
     This Fifth Amendment shall be and become effective as of the Fifth
Amendment Effective Date provided that each of the conditions set forth in this
Part 5 shall have been satisfied in the determination of the Agent and the
Lenders (or satisfaction thereof has been waived by the Agent and the Lenders)
on or before November 14, 2007. If the Borrower fails to satisfy each of the
conditions set forth in this Part 5 prior to 5:00 p.m. (Eastern time) on
November 14, 2007, then, at the option of the Agent and the Required Lenders,
upon notice to the Borrower, this Fifth Amendment shall be null and void.
     Section 5.1. Counterparts of Amendment. The Agent shall have received
counterparts (or other evidence of execution, including telephonic message,
satisfactory to the Agent) of this Fifth Amendment, which collectively shall
have been duly executed on behalf of each of the Borrower, the Guarantor, the
Lenders and the Agent.
     Section 5.2. Corporate Action. The Borrower shall have delivered to the
Agent certified copies of all necessary corporate action taken by each Loan
Party approving this Fifth Amendment, and each of the documents executed and
delivered in connection herewith or therewith (including, without limitation, a
certificate setting forth the resolutions of the board of directors of each Loan
Party authorizing the amendments to the Existing Credit Agreement herein
provided for and the execution, delivery and performance of this Fifth
Amendment). The Agent shall have received a certificate, signed by the Secretary
or an Assistant Secretary of each Loan Party, dated as of the date hereof, as to
the incumbency of the person or persons authorized to execute and deliver this
Fifth Amendment and any instrument or agreement required hereunder on behalf of
each Loan Party, as applicable.
     Section 5.3. Second Lien Amendment Documents. The Borrower shall have
provided the Agent with (a) a certified copy of the fully executed Amended and
Restated Second Lien Indenture, increasing the amount of secured indebtedness
which may be incurred by the Borrower under the Amended Credit Agreement by at
least $5,000,000 and otherwise consistent with the terms of this Fifth
Amendment, such Amended and Restated Second Lien Indenture being in form and
substance reasonably acceptable to the Agent, (b) a certified copy

12



--------------------------------------------------------------------------------



 



of the fully executed Second Lien Supplemental Notes, in form and substance
reasonably acceptable to the Agent, and (c) all other documents, instruments,
and filings executed by the Borrower or the Parent related thereto, each in form
and substance reasonably satisfactory to the Agent. The effectiveness of the
Amended and Restated Second Lien Indenture and the Second Lien Supplemental
Notes, and each of the other documents, instruments and agreements executed by
the Borrower related thereto, shall not be subject to any conditions precedent
which remain unsatisfied, other than the effectiveness of this Fifth Amendment.
     Section 5.4. Consenting Noteholders’ Waiver and Consent. The Borrower shall
have provided the Agent with a certified copy of each of the Borrower’s
agreements with the Consenting Noteholders, reasonably acceptable in form and
substance to the Agent, pursuant to which inter alia holders of Second Lien
Notes comprising at least 90% of the principal amount of all outstanding Second
Lien Notes have agreed to waive any default or event of default under the Second
Lien Notes and the Second Lien Indenture (the “Second Lien Note Waiver”)
associated with the Borrower’s issuance of the Second Lien Supplemental Notes in
lieu of cash payment to the Consenting Noteholders with respect to interest due
on December 15, 2007 under the Second Lien Notes. The effectiveness of such
agreements, including without limitation the Second Lien Note Waiver, shall not
be subject to any conditions precedent which remain unsatisfied, other than the
effectiveness of this Fifth Amendment.
     Section 5.5. Officer’s Certificate. The Agent shall have received a
certificate executed by the chief executive officer or the chief financial
officer of the Borrower, as of the Fifth Amendment Effective Date, in form and
substance satisfactory to the Agent, stating that the Borrower’s Obligations
with respect to the Revolving Loans and the Term Loan, as increased in aggregate
amount in accordance with this Fifth Amendment, constitute (i) “Senior Lender
Claims” under and as defined in the Intercreditor Agreement and (ii) “First
Priority Lien Obligations” under and as defined in the Second Lien Indenture and
the Amended and Restated Second Lien Indenture.
     Section 5.6. Trustee’s Acknowledgement. The Agent shall have received an
acknowledgement, executed by the trustee under the Second Lien Indenture, in
form and substance reasonably acceptable to the Agent, stating that (A) the
Loans under the Amended Credit Agreement in the aggregate principal amount of
$95 million, after giving effect to the increase in the Term Loan contemplated
by this Fifth Amendment, constitute (i) “Senior Lender Claims” within the
meaning of the Intercreditor Agreement and (ii) “First Priority Lien
Obligations” within the meaning of the Second Lien Indenture and the Amended and
Restated Second Lien Indenture; (B) the Borrower’s Indebtedness under the Second
Lien Supplemental Notes and the Amended and Restated Second Lien Indenture
constitutes Noteholder Claims within the meaning of the Intercreditor Agreement;
and (C) after giving effect to the Fifth Amendment and the Second Lien Note
Waiver, to the best of its knowledge, no default or event of default exists
under the Second Lien Notes, the Second Lien Supplemental Notes, the Second Lien
Indenture or the Amended and Restated Second Lien Indenture as of the Fifth
Amendment Effective Date.
     Section 5.7. Amendment Fee. The Borrower shall have paid to the Agent an
amendment fee, for the account of each Lender, based upon each Lender’s
Commitment, in such amount as set forth in the Fifth Amendment Fee Letter.

13



--------------------------------------------------------------------------------



 



     Section 5.8. Upfront Fee. The Borrower shall have paid to the Agent an
upfront fee, for the account of each Lender, in respect of each Lender’s
Commitment to make its ratable share of the Supplemental Term Loan, in such
amount as set forth in the Fifth Amendment Fee Letter.
     Section 5.9. Out-of-Pocket Costs. The Borrower shall have paid any and all
reasonable out-of-pocket costs (to the extent invoiced) incurred by the Agent or
Banc of America Securities LLC (including the reasonable fees and expenses of
the Agent’s legal counsel), and all other fees and amounts payable to the Agent
or Banc of America Securities, LLC in connection with this Fifth Amendment.
     Section 5.10. Legal Opinion. The Agent shall have received a favorable
legal opinion, addressed to the Agent, from the Borrower’s legal counsel,
reasonably acceptable to the Agent in form and substance, opining, among other
matters, that (i) the Loan Parties’ entry into and performance of this Fifth
Amendment and the Amended Credit Agreement does not contravene the obligations,
covenants, or restrictions applicable to the Loan Parties under the Second Lien
Indenture or any other material agreement of the Loan Parties, and (ii) the Loan
Parties’ execution and delivery of this Fifth Amendment has been duly authorized
by all necessary corporate action.
     Section 5.11. Restructuring Plan. The Borrower shall have provided to the
Agent a non-binding preliminary term sheet for a stand-alone restructuring plan
for the Borrower, and a preliminary analysis of how the Borrower would propose
to implement such plan. Such term sheet shall be substantially identical to the
term sheet for a stand-alone restructuring provided to the Consenting
Noteholders.
     Section 5.12. Liquidity Forecast. The Borrower shall have provided to the
Agent its updated weekly liquidity forecast through February 14, 2008.
PART 6
Miscellaneous
     Section 6.1. First Priority Lien Obligations. The Borrower represents and
warrants that all of the Loans under the Amended Credit Agreement, including
without limitation the Term Loans as increased in amount pursuant to the terms
of this Fifth Amendment, constitute “First Priority Lien Obligations” within the
meaning of the Second Lien Indenture and the Amended and Restated Second Lien
Indenture, and constitute “Senior Lender Claims” within the meaning of the
Intercreditor Agreement. For the avoidance of doubt, the Borrower hereby
designates all of the Loans outstanding under the Amended Credit Agreement,
including without limitation the Term Loan as increased in amount pursuant to
the terms of this Fifth Amendment, (i) as “First Priority Lien Obligations”
within the meaning of the Second Lien Indenture and the Amended and Restated
Second Lien Indenture, and (ii) as “Senior Lender Claims” within the meaning of
the Intercreditor Agreement.
     Section 6.2. Instrument Pursuant to Existing Credit Agreement. This Fifth
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.

14



--------------------------------------------------------------------------------



 



     Section 6.3. Effect. Except as expressly herein amended, the terms and
conditions of the Existing Credit Agreement shall remain in full force and
effect without amendment or modification, express or implied. The entering into
this Fifth Amendment by the Lenders shall not be construed or interpreted as an
agreement by the Lenders to enter into any future amendment or modification of
the Amended Credit Agreement or any of the other Loan Documents.
     Section 6.4. References in Other Loan Documents. At such time as this Fifth
Amendment shall become effective pursuant to the terms of Part 5 hereof, all
references in the Existing Loan Documents to the “Credit Agreement” and/or
“First Lien Credit Agreement” shall be deemed to refer to the Credit Agreement
as amended by this Fifth Amendment.
     Section 6.5. Counterparts. This Fifth Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Any signature delivered or transmitted
by a party by facsimile transmission shall be deemed to be an original signature
hereto.
     Section 6.6. Integration. This Fifth Amendment, together with the Loan
Documents, contains the entire and exclusive agreement of the parties hereto
with reference to the matters discussed herein and therein. This Fifth Amendment
supersedes all prior drafts and communications with respect thereto. This Fifth
Amendment may not be amended except in writing.
     Section 6.7. Further Assurances. The Borrower agrees to take such further
actions as the Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.
     Section 6.8. Governing Law. THIS FIFTH AMENDMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES.
     Section 6.9. Successors and Assigns. This Fifth Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
     Section 6.10. Costs, Expenses. The Borrower agrees to pay on demand any and
all reasonable costs and expenses of the Agent or Banc of America Securities LLC
and all other fees and other amounts payable to the Agent or Banc of America
Securities LLC (including, without limitation, the reasonable fees and expenses
of counsel to the Agent) in accordance with the terms of Section 11.04 of the
Existing Credit Agreement in connection with this Fifth Amendment.
[Remainder of this page intentionally left blank.]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
be duly executed and delivered as of the date first written above.

            AMERICAN COLOR GRAPHICS, INC.
      By:           Name:           Title:        

            ACG HOLDINGS, INC.
      By:           Name:           Title:      





--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:        

            BANK OF AMERICA, N.A.,

as L/C Issuer
      By:           Name:           Title:        





--------------------------------------------------------------------------------



 



EXHIBIT B
[DRAFT]
[FORM OF AMENDMENT AND TEMPORARY WAIVER AGREEMENT]
     THIS AMENDMENT AND TEMPORARY WAIVER AGREEMENT (this “Amendment”), is made
and entered into as of November [___], 2007 among AMERICAN COLOR GRAPHICS, INC.,
a New York corporation (together with any permitted successors and assigns,
“ACG”), AMERICAN COLOR GRAPHICS FINANCE, LLC, a Delaware limited liability
company (together with any permitted successors and assigns, “ACG Finance” and,
together with ACG, the “ACG Parties”), the financial institutions identified on
the signature pages hereof as Lenders (collectively, the “Lenders”), and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, “Administrative
Agent”) and collateral agent (in such capacity, “Collateral Agent”).
RECITALS
     1. ACG Finance, the Administrative Agent, the Collateral Agent and the
Lenders are parties to that certain Credit Agreement, dated as of September 26,
2006, as amended by that certain Omnibus Amendment of Loan Documents, dated as
of June 13, 2007 (the “Omnibus Amendment”) (as amended prior to the date hereof,
the “Existing Credit Agreement”); ACG Finance, ACG, in its capacity as servicer
(in such capacity, the “Servicer”) and the Administrative Agent are parties to
that certain Servicing Agreement, dated as of September 26, 2006, as amended by
that certain First Amendment to Servicing Agreement, dated as of March 30, 2007,
as further amended by the Omnibus Amendment, and as further amended by that
certain letter amendment dated July 3, 2007 (as amended prior to the date
hereof, the “Existing Servicing Agreement”); and ACG Finance and ACG are parties
to that certain Contribution and Sale Agreement, dated as of September 26, 2006
(the “Existing Contribution Agreement”).
     2. The ACG Parties have advised the Administrative Agent and the Lenders
that they will be unable to satisfy the requirements of (i) Section 5.01(a) of
the Existing Credit Agreement, Section 3.2(a) of the Existing Servicing
Agreement and Section 5.1(j)(i) of the Existing Contribution Agreement, with
respect to delivery of an opinion by its certified public accountants not
subject to a going concern qualification, for the fiscal year ending March 31,
2007, and (ii) Section 5.3 of the Existing Servicing Agreement, with respect to
the fiscal quarters ending September 30, 2007 and December 31, 2007.
     3. ACG has further advised the Administrative Agent and the Lenders that it
has reached an agreement with certain holders of the Second Lien Notes (as
hereinafter defined) pursuant to which ACG will solicit the consent of the
holders of at least 90% of the outstanding principal amount of the Second Lien
Notes (such holders being referred to herein as the “Consenting Noteholders”) by
which such Consenting Noteholders would (i) accept promissory notes (the “Second
Lien Supplemental Notes”), due March 15, 2008, in lieu of cash payment of
scheduled interest due on December 15, 2007 under the Second Lien Notes,
(ii) prospectively

 



--------------------------------------------------------------------------------



 



waive any default or event of default as a result of ACG’s failure to pay in
cash the interest due to the Consenting Noteholders on December 15, 2007 under
the Second Lien Notes, and (iii) cause the Second Lien Indenture to be amended
to allow the incurrence by ACG of an additional $5 million of secured
indebtedness.
     4. ACG Finance and ACG have requested that the Lenders (i) provide a
limited waiver of the Pending Defaults (as hereinafter defined), and
(ii) continue to make available to ACG Finance the Loans.
     5. The Lenders and the Administrative Agent are willing to provide a
limited waiver of the Pending Defaults and continue to make available the Loans
to ACG Finance, based upon and subject to the terms and conditions specified in
this Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
Definitions
     Section 1.1 Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment have the
following meanings:
     “Amended and Restated Indenture” means that certain Amended and Restated
Indenture, dated as of November [___], 2007, among ACG, ACG Holdings, Inc. and
The Bank of New York, as trustee, issued in connection with the Second Lien
Supplemental Notes and amending the Second Lien Indenture.
     “Amended Contribution Agreement” means the Existing Contribution Agreement
as amended hereby.
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
     “Amended Servicing Agreement” means the Existing Servicing Agreement as
amended hereby.
     “Amendment Effective Date” shall mean, in accordance with Article V of this
Amendment, the date upon which ACG and ACG Finance have satisfied in the
determination of the Administrative Agent and the Lenders (or satisfaction
thereof has been waived by the Administrative Agent and the Lenders) each of the
conditions set forth in Article V of this Amendment.
     “Consenting Noteholders” shall have the meaning ascribed to it in the
Recitals hereto.
     “Pending Defaults” means (A) ACG Finance’s and ACG’s failure to satisfy the
requirements of (i) Section 5.01(a) of the Existing Credit Agreement,
Section 3.2(a) of

 



--------------------------------------------------------------------------------



 



the Existing Servicing Agreement and Section 5.1(j)(i) of the Existing
Contribution Agreement, with respect to delivery of an opinion by its certified
public accountants not subject to a going concern qualification, for the fiscal
year ending March 31, 2007, and (ii) Section 5.3 of the Existing Servicing
Agreement, with respect to the fiscal quarters ending September 30, 2007 and
December 31, 2007, and (B) any Default existing as a result of ACG Finance’s and
ACG’s acknowledgements set forth in Section 2.1(c) of the Amendment.
     “Second Lien Indenture” means that certain Indenture, dated as of July 3,
2003, among ACG, ACG Holdings, Inc. and The Bank of New York, as trustee, as
amended by the Amended and Restated Indenture.
     “Second Lien Notes” shall means ACG’s 10% Senior Second Secured Notes due
2010 issued pursuant to the Second Lien Indenture.
     “Second Lien Supplemental Notes” shall have the meaning ascribed to it in
the Recitals hereto.
     Section 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment have the meanings
provided in the Amended Credit Agreement.
ARTICLE II
Limited Waiver and Reaffirmation
     Section 2.1 Limited Waiver. (a) The ACG Parties acknowledge that the
Pending Defaults will result from ACG Finance’s and ACG’s failure to be able to
comply with (i) the financial covenant contained in Section 5.3 of the Existing
Servicing Agreement for the fiscal quarters ending nearest September 30, 2007
and December 31, 2007, respectively, and (ii) the requirement in Section 5.01(a)
of the Existing Credit Agreement, Section 3.2(a) of the Existing Servicing
Agreement and Section 5.1(j)(i) of the Existing Contribution Agreement that
ACG’s annual financial statements be accompanied by the opinion of its certified
public accountants not subject to a going concern qualification, for the fiscal
year ending March 31, 2007. Effective on (and subject to the occurrence of) the
Amendment Effective Date, the Lenders hereby waive the Pending Defaults for the
period from September 30, 2007 through and including February 15, 2008 (the
“Waiver Period”) for all purposes of the Existing Credit Agreement (including,
without limitation, Section 4.03(b) thereof), the Existing Servicing Agreement
and the other Loan Documents. This limited waiver shall not modify or affect
(i) ACG’s obligation to comply with the terms of Section 5.3 of the Amended
Servicing Agreement as measured for the fiscal quarters ending nearest
September 30, 2007 and December 31, 2007, respectively, (ii) ACG’s obligation to
comply with the terms of Section 5.3 of the Amended Servicing Agreement as
measured at the end of any fiscal quarter other than the ones ending nearest
September 30, 2007 and December 31, 2007, (iii) the ACG Parties’ obligation to
comply with the terms of Section 5.01(a) of the Existing Credit Agreement,
Section 3.2(a) of the Existing Servicing Agreement and Section 5.1(j)(i) of the
Existing Contribution Agreement for the fiscal year ending nearest March 31,
2007, (iv) the ACG Parties’ obligation to comply with the terms of
Section 5.01(a) of

 



--------------------------------------------------------------------------------



 



the Existing Credit Agreement, Section 3.2(a) of the Existing Servicing
Agreement and Section 5.1(j)(i) of the Existing Contribution Agreement for any
fiscal year other than the one ending nearest March 31, 2007, or (iv) the ACG
Parties’ obligation to comply fully with any other duty, term, condition,
obligation or covenant contained in the Amended Credit Agreement, the Amended
Servicing Agreement or the other Loan Documents.
     (b) Except for the limited waiver set forth above, nothing contained herein
shall be deemed to constitute or imply a waiver of any rights or remedies which
the Administrative Agent or any Lender may have under the Amended Credit
Agreement, the Amended Servicing Agreement, any other Loan Document, or under
applicable law; it being understood that the Administrative Agent and the
Lenders may not exercise their rights and remedies with respect to the Pending
Defaults during the Waiver Period as long as no other Servicer Default, Default
or Event of Default occurs or exists. The limited waiver set forth herein shall
be effective only in this specific instance for the duration of the Waiver
Period and shall not obligate the Lenders or the Administrative Agent to waive
any other Servicer Default, Default or Event of Default, now existing or
hereafter arising. This is a one-time waiver, and the Administrative Agent and
the Lenders shall have no obligation to extend the waiver or otherwise amend the
Amended Credit Agreement or the Amended Servicing Agreement at the end of the
Waiver Period. This limited waiver shall not establish a custom or course of
dealing or conduct between the Administrative Agent, any Lender, ACG Finance,
ACG or any other ACG Party.
     (c) The ACG Parties acknowledge and agree that unless the Required Lenders
further amend the Amended Credit Agreement, the Amended Servicing Agreement and
the Amended Contribution Agreement or otherwise agree in writing to continue
this waiver beyond February 15, 2008, an Event of Default and a Servicer Default
will exist under the Amended Credit Agreement and the Amended Servicing
Agreement as of February 15, 2008, for which no grace period or cure period
shall apply, and the Administrative Agent and the Lenders may pursue all rights
and remedies available to them under the Amended Credit Agreement, the Amended
Servicing Agreement, the other Loan Documents and applicable law. The ACG
Parties further acknowledge and agree that, to the extent any Servicer Defaults,
Defaults or Events of Default (other than the Pending Defaults) now exist or
hereafter arise during the Waiver Period, the Administrative Agent and the
Lenders may immediately pursue all rights and remedies available to them in
respect thereof under the Amended Credit Agreement, the Amended Servicing
Agreement, the other Loan Documents, and applicable law. The Administrative
Agent hereby acknowledges that, to the best of its knowledge as of the date
hereof, before giving effect to the foregoing limited waiver, there are no
Servicer Defaults, Defaults or Events of Default under the Existing Credit
Agreement or the Existing Servicing Agreement other than the Pending Defaults.
     Section 2.2 Reaffirmation of ACG Party Obligations. Each ACG Party hereby
ratifies the Amended Credit Agreement and the Amended Servicing Agreement and
acknowledges and reaffirms (i) that it is bound by all terms of the Amended
Credit Agreement and the Amended Servicing Agreement and (ii) that it is
responsible for the observance and full performance of the Obligations,
including without limitation the repayment of the Loans, in accordance with the
terms of the Amended Credit Agreement. Each ACG Party further represents and
warrants to the Administrative Agent and the Lenders that none of the ACG
Parties has any claims, counterclaims, offsets, credits or defenses to the Loan
Documents or the performance of their respective obligations thereunder, or if
any ACG Party has any such claims, counterclaims,

 



--------------------------------------------------------------------------------



 



offsets, creditors or defenses to the Loan Documents or any transaction related
to the Loan Documents, the same are hereby fully and irrevocably waived,
relinquished and released in consideration of the execution and delivery of this
Amendment by the Administrative Agent and the Lenders.
ARTICLE III
Amendments to Loan Documents
Part 1: Amendment to Existing Servicing Agreement
     Effective on (and subject to the occurrence of) the Amendment Effective
Date, the Existing Servicing Agreement is hereby amended in accordance with this
Article III. Except as so amended, the Existing Servicing Agreement shall
continue in full force and effect.
     Section 3.1 Deletion of Definition of “Total Liquidity Measurement Dates”.
Section 1.1 of the Existing Servicing Agreement is amended by deleting the
definition of “Total Liquidity Measurement Dates”.
     Section 3.2 Amendment of Definition of “Total Liquidity”. The definition of
“Total Liquidity” in Section 1.1 of the Existing Servicing Agreement is hereby
amended in its entirety to read as follows:
     “Total Liquidity” means the sum of (i) the aggregate amount of all cash and
Cash Equivalents (as defined in the ACG Senior Facility) of the Loan Parties (as
defined in the ACG Senior Facility) under the ACG Senior Facility and all cash
and Cash Equivalents of ACG Finance which are available for distribution to the
Parent, (ii) the Aggregate Revolving Commitments (as defined in the ACG Senior
Facility) minus the Total Revolving Outstandings (as defined in the ACG Senior
Facility), (iii) the amount of ACG Finance’s Availability, and (iv) the amount
of additional Availability that would be created under the Credit Agreement (as
amended from time to time), as of any date of determination, if the Seller were
to transfer all additional qualifying receivables to ACG Finance pursuant to the
terms and conditions of the Contribution Agreement (as amended from time to
time). For purposes of this definition, cash and Cash Equivalents of the Loan
Parties (as defined in the ACG Senior Facility) and ACG Finance shall include
(without duplication) all deposits which have been made into lockboxes of the
Loan Parties (as defined in the ACG Senior Facility) and Borrower in the
ordinary course of business but which have not cleared or been released.
     Section 3.3 Amendment of Section 3.3(f) of the Servicing Agreement.
Section 3.3(f) of the Existing Servicing Agreement is hereby amended in its
entirety to read as follows:
     (f) Within two (2) Business Days after the Friday of each week, deliver to
the Administrative Agent a certificate, in form, detail, and substance
reasonably satisfactory to the Administrative Agent, signed by the chief

 



--------------------------------------------------------------------------------



 



financial officer or the vice president and assistant treasurer of the Servicer,
calculating the Total Liquidity as of such preceding Friday.
     Section 3.4 Amendment to Section 5.4 of the Servicing Agreement.
Section 5.4 of the Existing Servicing Agreement is hereby amended in its
entirety to read as follows:
     5.4 Minimum Total Liquidity. Permit the Total Liquidity as of the close of
business on Friday of each week (or if any Friday is not a Business Day, on the
immediately preceding Thursday) to be less than $4,000,000.
Part 2: Amendment to Existing Credit Agreement
     Effective on (and subject to the occurrence of) the Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Article III. Except as so amended, the Existing Credit Agreement shall continue
in full force and effect.
     Section 3.5. Amendment to Section 2.16 of the Credit Agreement.
Section 2.16 of the Existing Credit Agreement is hereby amended in its entirety
to read as follows:
     Section 2.16 Termination or Reduction of Commitments; Commitment Reduction
Compensation.
     (a) Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, the Borrower may, at any time, subject to Section 2.16(b),
in whole permanently terminate, or from time to time in part permanently reduce
(but in no event may the Commitments be reduced to below $20,000,000 without
being in whole permanently terminated), the Commitments. Each such partial
reduction shall be in the principal amount of $1,000,000 or any integral
multiple of $500,000 in excess thereof. Each such reduction or termination shall
(i) be applied ratably to the Commitments of each Lender and (ii) be irrevocable
when given. At the effective time of each such reduction or termination, the
Borrower shall pay to the Administrative Agent for application as provided
herein (i) the Unused Fee accrued on the amount of the Commitments so terminated
or reduced through the date thereof; (ii) any amount by which the sum of the
Revolving Loans on such date exceed the amount to which the Commitments are to
be reduced effective on such date, in each case pro rata based on the amount
prepaid; and (iii) the amount of any Commitment Reduction Compensation due under
Section 2.16(b).
     (b) As a result of the impracticability and difficulty of ascertaining and
quantifying actual damages to the Lenders caused by early reductions or
termination of the Commitments, and by mutual agreement of the Administrative
Agent, the Lenders and the Loan Parties as to a reasonable approximation of the
damages to the Lenders as a result of any such early reduction or termination,
all reductions or early termination of the Commitments that are made pursuant to
Section 2.16(a) prior to or on June 30, 2008 shall be accompanied by
compensation (the “Commitment Reduction Compensation”) equal in amount to
(i) the amount of reduction in the Commitment effected thereby (ii) multiplied
by

 



--------------------------------------------------------------------------------



 



1%. Any reduction or termination of the Commitments occurring on or after July
1, 2008 shall not be subject or give rise to any Commitment Reduction
Compensation.
     Notwithstanding the foregoing, if the Commitments shall be terminated and
the unpaid principal amount of the Revolving Loans and all interest and other
amounts in respect thereof shall become due and payable prior to the scheduled
maturity of such amounts for any reason under Section 7.01, then the Lenders
shall be entitled to the Commitment Reduction Compensation as of the date that
such amounts become due and payable under Section 7.01. Any Commitment Reduction
Compensation payable pursuant to this Section 2.16 shall be presumed to be the
amount of damages suffered by the Lenders as a result of the early reduction or
termination of the Commitments and the Borrower agrees that it is reasonable
under the existing circumstances.
     (c) The Administrative Agent will promptly notify the Lenders of any notice
of termination or reduction of the Commitments. Any reduction of the Commitments
shall be applied to the Commitment of each Lender according to its Commitment
Percentage. All commitment and other fees accrued until the effective date of
any termination of the Commitments shall be paid on the effective date of such
termination.
ARTICLE IV
Representations and Warranties
     The ACG Parties represent and warrant to the Administrative Agent, the
Collateral Agent, the Lenders and each other that, on and as of the Amendment
Effective Date, and after giving effect to this Amendment:
     Section 4.1 Authority. Each of the ACG Parties has all the necessary
corporate or limited liability company power to make, execute, deliver, and
perform this Amendment, has taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
Amendment and has duly executed and delivered this Amendment. This Amendment and
the Loan Documents constitute the legal, valid and binding obligations of each
of the ACG Parties that is a party thereto, enforceable against each of them in
accordance with their terms except as such enforceability may be subject to
(a) the Debtor Relief Laws and (b) general principles of equity.
     Section 4.2 No Legal Obstacle to Agreement. Neither the execution of this
Amendment, nor the performance of the Amended Servicing Agreement or the Amended
Credit Agreement has constituted or resulted in or will constitute or result in
a breach of the provisions of any contract to which an ACG Party is a party, or
the violation of any law, judgment, decree or governmental order, rule or
regulation applicable to an ACG Party, or result in the creation under any
agreement or instrument of any security interest, lien, charge, or encumbrance
upon any of the assets of an ACG Party. No approval or authorization of any
governmental authority

 



--------------------------------------------------------------------------------



 



is required to permit the execution, delivery or performance by an ACG Party of
this Amendment, the Amended Servicing Agreement, the Amended Credit Agreement or
the transactions contemplated hereby or thereby.
     Section 4.3 Incorporation of Certain Representations. The representations
and warranties set forth in Article IV of the Amended Servicing Agreement and in
Article III of the Amended Credit Agreement are true and correct in all material
respects on and as of the Amendment Effective Date as though made on and as of
the date hereof except for any representations and warranties that expressly
relate solely to an earlier date, which representations and warranties were true
and accurate in all material respects on and as of such earlier date.
     Section 4.4 Default. No Servicer Default, Default or Event of Default has
occurred and is continuing under the Amended Credit Agreement or the Amended
Servicing Agreement (other than the Pending Defaults).
ARTICLE V
Conditions to Effectiveness
     This Amendment shall be and become effective as of the Amendment Effective
Date provided that each of the conditions set forth in this Article V shall have
been satisfied in the determination of the Administrative Agent and the Lenders
(or satisfaction thereof has been waived by the Administrative Agent and the
Lenders) on or before November 14, 2007. If ACG Finance and ACG fail to satisfy
each of the conditions set forth in this Article V prior to 5:00 p.m. (Eastern
time) on November 14, 2007, then, at the option of the Administrative Agent and
the Required Lenders, upon notice to ACG Finance and ACG, this Amendment shall
be null and void.
     Section 5.1 Counterparts of Amendment. The Administrative Agent shall have
received counterparts (or other evidence of execution, including telephonic
message, satisfactory to the Administrative Agent) of this Amendment, which
collectively shall have been duly executed on behalf of each of ACG Finance,
ACG, the Lenders and the Administrative Agent.
     Section 5.2 Corporate Action. The ACG Parties shall have delivered to the
Administrative Agent certified copies of all necessary corporate action taken by
each ACG Party approving this Amendment, and each of the documents executed and
delivered in connection herewith or therewith (including, without limitation, a
certificate setting forth the resolutions of the board of directors of each ACG
Party authorizing the amendments to the Existing Credit Agreement and the
Existing Servicing Agreement herein provided for and the execution, delivery and
performance of this Amendment). The Agent shall have received a certificate,
signed by the Secretary or an Assistant Secretary of each ACG Party, dated as of
the date hereof, as to the incumbency of the person or persons authorized to
execute and deliver this Amendment and any instrument or agreement required
hereunder on behalf of each ACG Party, as applicable.

 



--------------------------------------------------------------------------------



 



     Section 5.3 Out-of-Pocket Costs. ACG Finance shall have paid any and all
reasonable out-of-pocket costs (to the extent invoiced) incurred by the
Administrative Agent (including the reasonable fees and expenses of the
Administrative Agent’s legal counsel), and all other fees and amounts payable to
the Administrative Agent in connection with this Amendment.
     Section 5.4 Legal Opinion. The Administrative Agent shall have received a
favorable legal opinion, addressed to the Administrative Agent, from ACG
Finance’s and ACG’s legal counsel, reasonably acceptable to the Administrative
Agent in form and substance, opining, among other matters, that (i) the ACG
Parties’ entry into and performance of this Amendment does not contravene the
obligations, covenants, or restrictions applicable to the ACG Parties under the
Second Lien Indenture or any other material agreement of the ACG Parties, and
(ii) the ACG Parties’ execution and delivery of this Amendment has been duly
authorized by all necessary corporate action.
     Section 5.5 Effectiveness of Fifth Amendment. Each of the conditions set
forth in Part 5 of that certain Fifth Amendment to Amended and Restated Credit
Agreement and Temporary Waiver Agreement, dated as of even date herewith, among
ACG, ACG Holdings, Inc., Bank of America, N.A. as administrative agent
(“Agent”), and the lenders named therein (the “ACG Lenders”) shall have been
satisfied in the determination of the Agent and the ACG Lenders (or satisfaction
thereof has been waived by the Agent and the ACG Lenders) in accordance with the
terms thereof.
ARTICLE VI
Miscellaneous
     Section 6.1 Reaffirmation of ACG Party Obligations. Each ACG Party hereby
ratifies each of the Loan Documents (as amended pursuant to this Amendment) to
which it is a party and acknowledges and reaffirms that it is bound by all terms
of the Loan Documents to which it is a party. ACG Finance acknowledges and
reaffirms that it is responsible for the observance and full performance of the
Obligations. Each ACG Party further represents and warrants to the
Administrative Agent and the Lenders that none of the ACG Parties has any
claims, counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of their respective obligations thereunder, or if any ACG Party has
any such claims, counterclaims, offsets, credits or defenses to the Loan
Documents or any transaction related to the Loan Documents, the same are hereby
waived, relinquished and released in consideration of the execution and delivery
of this Amendment by the Administrative Agent and the Lenders.
     Section 6.2 Instrument Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
     Section 6.3 Effect. Except as expressly herein amended, the terms and
conditions of the Existing Credit Agreement, the Existing Servicing Agreement
and the other Loan Documents shall remain in full force and effect without
amendment or modification, express or implied. The entering into this Amendment
by the Lenders shall not be construed or interpreted as an

 



--------------------------------------------------------------------------------



 



agreement by the Lenders to enter into any future amendment or modification of
the Amended Credit Agreement, the Amended Servicing Agreement or any of the
other Loan Documents.
     Section 6.4 References in Other Loan Documents. At such time as this
Amendment shall become effective pursuant to the terms of Article V hereof, all
references in the Loan Documents to the “Servicing Agreement” shall be deemed to
refer to the Existing Servicing Agreement as amended by this Amendment, and all
references in the Loan Documents to the “Credit Agreement” shall be deemed to
refer to the Existing Credit Agreement as amended by this Amendment.
     Section 6.5 Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement, and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument. Any signature delivered or transmitted by a party by
facsimile transmission shall be deemed to be an original signature hereto.
     Section 6.6 Integration. This Amendment, together with the Loan Documents,
contains the entire and exclusive agreement of the parties hereto with reference
to the matters discussed herein and therein. This Amendment supersedes all prior
drafts and communications with respect thereto. This Amendment may not be
amended except in writing.
     Section 6.7 Further Assurances. ACG Finance and ACG agree to take such
further actions as the Agent shall reasonably request from time to time in
connection herewith to evidence or give effect to the amendments set forth
herein or any of the transactions contemplated hereby.
     Section 6.8 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO CONFLICTS OF LAWS PRINCIPLES.
     Section 6.9 Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     Section 6.10 Costs, Expenses. ACG agrees to pay on demand any and all
reasonable costs and expenses of the Administrative Agent and the Collateral
Agent and all other fees and other amounts payable to the Administrative Agent
and the Collateral Agent, in each case incurred in connection with the
preparation, execution, delivery and administration of this Amendment
(including, without limitation, the reasonable fees and expenses of counsel to
the Administrative Agent) in accordance with the terms of Section 9.03 of the
Existing Credit Agreement.
[Remainder of this page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

            AMERICAN COLOR GRAPHICS, INC.
      By:           Name:           Title:        

            AMERICAN COLOR GRAPHICS FINANCE, LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as Administrative Agent and as Collateral
Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

     
LENDERS:
  BANK OF AMERICA, N.A.

                  By:           Name:           Title:        

[signatures continued]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
PROVISION FOR TRANSFER AGREEMENT
     The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Consent Agreement by and among ACG Holdings, American Color
Graphics, Inc., and [Transferor Consenting Noteholder Name], inter alia, and
agrees to be bound by the terms and conditions thereof to the extent Transferor
was thereby bound.

      Date Executed: November ___, 2007    

 
    Print name of Transferee            

 
    Name:     Title:           Address:      

 
     

 
     

 
    Attention: _____________________     Telephone: ___________________________
    Facsimile: ___________________________           Aggregate principal amount
of Notes beneficially owned or managed on behalf of accounts that hold or
beneficially own such Notes:           ACG Second Lien Notes:    
$_______________

 